Order issued October 30, 2012




                                             In The
                                 (Court of Appeals
                        JFiiIft Elistrirt ni &vats at Dallas
                                      No. 05-11-00600-CV


             BALDEV SINGH, HARMISH KAUR, WAHE GURU ONE, LLC,
                   AND SUBZI MANDI TEXAS, LLC, Appellants
                                                V.

              HARVINDER SINGH AND RASPAL SINGH NIJJAR, Appellee


                                           ORDER

       The Court has before it the October 29, 2012 motion of appellant Wahe Guru One, LLC
LLC to substitute counsel. We GRANT the motion. The Clerk of the Court is DIRECTED to
remove John Reeder as counsel of record for Wahe Guru One, LLC and to substitute the
following as lead counsel in his place:

       Eric J. Chartan
       Mohomad Said
       Law Firm of Modjarrad & Abusaad
       100 N. Central Expwy., Suite 1000
       Richardson, TX 75080

       Submission of this case will not be delayed by appellants' substitution of new counsel,
and the case will be submitted on the briefs currently on file.




                                                      MOLLY FI AI CIS
                                                      PRESIDING' USTICE